Order entered November 20, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00648-CV

                 IN THE ESTATE OF JOHN M. HOUSTON, DECEASED

                         On Appeal from the Collin County Probate
                                  Collin County, Texas
                           Trial Court Cause No. PB-001-56605

                                          ORDER
       By order dated October 30, 2017, the Court ordered appellant to notify this Court whether

she is seeking any additional reporter’s records. By letter dated November 9, 2017, appellant

informs the Court that she wants the audio recordings of three additional hearings. Accordingly,

we ORDER court recorder Mike Vaughan to file, by NOVEMBER 30, 2017, the electronic

recordings of the hearings held on February 2, 2016, March 17, 2016, and October 17, 2017. See

TEX. R. APP. P. 13.2.

       We DIRECT the Clerk of this Court to send a copy of this order to Mike Vaughan

(mvaughan@collincountytx.gov) and all parties.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE